Citation Nr: 1020152	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  06-13 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fractured nasal bone with epistaxis, currently evaluated as 
10 percent disabling. 

2.  Entitlement to an increased compensable rating for left 
maxillary sinusitis.

3.  Entitlement to an initial compensable rating for 
headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R Kammel, Counsel.


INTRODUCTION

The Veteran had active service from May 1989 to August 1992.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  By that rating action, the 
RO, in part, continued 10 and noncompensable evaluations 
assigned to the service-connected residuals of a fractured 
nasal bone and left maxillary sinusitis, respectively.  The 
RO also awarded service connection for headaches; an initial 
noncompensable evaluation was assigned, effective November 
12, 2004--the date VA received the Veteran's initial claim 
for service connection for this disability.  The Veteran 
disagreed with the RO's assignment of 10 and noncompensable 
evaluations assigned to the above-cited service-connected 
disabilities to the Board. 

Also on appeal from the RO's April 2005 rating action was the 
issue of entitlement to service connection for epistaxis 
(originally claimed as nosebleeds).  By a November 2007 
rating action, the RO granted service connection for 
epistaxis and combined the evaluation for this disability 
with the 10 percent evaluation assigned to the service-
connected residuals of a fractured nasal bone, effective 
November 12, 2004.  Thus, the increased rating issue with 
respect to this disability has been framed as that reflected 
on the title page.  

The issue of entitlement to service connection of a dental 
disorder (originally claimed as a broken tooth) has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it and it is referred 
to the AOJ for appropriate action.  

The issues of entitlement to an increased compensable rating 
for left maxillary sinusitis and an initial compensable 
rating for headaches are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO/Appeals 
Management Center (AMC) in Washington, DC.

FINDING OF FACT

The Veteran's residuals of a fractured nasal bone with 
epistaxis have been assigned the maximum 10 percent rating 
under VA regulations. 


CONCLUSION OF LAW

The schedular criteria for an increased rating in excess of 
10 percent for residuals of a fractured nasal bone with 
epistaxis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.1- 4.14, 4.97, Diagnostic Code 6502 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receiving a complete or substantially complete 
application, VA must notify the claimant of any information 
and evidence not of record that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a).  In this regard, via June 
2002 pre-adjudication letter to the Veteran, the RO 
specifically notified him of the substance of the VCAA 
including the types of evidence necessary to establish the 
claim for an increased rating for residuals of a fractured 
nasal bone with epistaxis discussed in the decision below, 
and the division of responsibility between the Veteran and VA 
for obtaining that evidence.  Consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), the letter essentially 
satisfied the requirements of the VCAA by: (1) informing the 
Veteran about the information and evidence not of record that 
was necessary to substantiate his claim; (2) informing the 
Veteran about information and evidence VA would seek to 
provide; and (3) informing the Veteran about the information 
and evidence he was expected to provide. 

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In a May 2006 letter, the RO informed the Veteran of 
the Dingess elements.

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim:  
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id.

The Federal Circuit vacated the Court's decision, overturning 
the requirement that VA provide notice that the claim could 
be substantiated by evidence of a disability's impact on 
daily life and that VA provide notice with regard to 
potential diagnostic code criteria (element 2).  Vazquez- 
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
generic first, third, and fourth elements (contained in the 
Veteran's Court's decision) were not disturbed by the Federal 
Circuit's decision.

Nevertheless, a May 2006 letter informed the Veteran that 
evidence of worsening could substantiate the increased rating 
claim discussed in the decision below. He was notified that 
medical or lay evidence could be submitted to substantiate 
his increased rating claim and was provided with specific 
examples.  

The May 2006 letter explained that disability ratings are 
determined by applying VA's rating schedule under which the 
RO would assign a rating from 0 to 100 percent, and that it 
would consider evidence of the nature of the symptoms of the 
condition, their severity and duration, and their impact upon 
employment.

There was a timing deficiency in that the March 2006 notice 
letter was provided after the initial adjudication of the 
increased rating claim discussed in the analysis below in 
April 2005.  This timing deficiency was cured by 
readjudication of the claim in a December 2007 supplemental 
statement of the case. Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA treatment records dated from August 2006 to September 
2007, and a November 2007 VA ear, nose and throat (ENT) 
examination report have been obtained and are contained in 
the claims file.  The Veteran has not identified any 
outstanding evidence, to include medical records, which could 
be obtained to substantiate the claim for an increased 
evaluation for residuals of a fractured nasal bone with 
epistaxis, currently evaluated as 10 percent disabling 
discussed in the decision below.  Therefore, VA has complied 
with the duty to assist requirements of the VCAA with respect 
to this claim.  Accordingly, the Board will address the 
merits of this claim. 


II.  Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2009).

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994), it was held 
that where entitlement to compensation has already been 
established, such as in the case at bar, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Where an initially 
assigned disability evaluation is not at issue, consideration 
is also given to assigning staged ratings.  A claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

III.  Analysis

The Veteran contends that his service-connected residuals of 
a fractured nasal bone with epistaxis are more severely 
disabling than that reflected by the currently assigned 10 
percent rating.  For reasons discussed below, the Board finds 
that the preponderance of the evidence is against an 
increased rating and the claim will be denied. 

The service-connected residuals of a fractured nasal bone 
with epistaxis have been assigned a maximum disability award 
of 10 percent under Diagnostic Code 6502.  See 38 C.F.R. § 
4.97, DC 6502 (2009).  Accordingly, because the Veteran has 
already been assigned the maximum award possible under the 
relevant diagnostic code, he will only be entitled to an 
increased schedular rating if the record on appeal shows that 
other residuals of his fractured nasal bone with epistaxis 
are symptomatic.  Since the Veteran has already been assigned 
separate noncompensable ratings for left maxillary sinusitis 
and headaches, there is no basis to assign another separate 
rating or a disability rating higher than 10 percent for his 
service-connected residuals of a fractured nasal bone with 
epistaxis. Thus, the Board finds that this disability is not 
better rated by analogy to another disease process and his 
claim for an increased rating for this disability must be 
denied on a schedular basis.  38 C.F.R. § 4.20 (2009); Bowers 
v. Derwinski, 2 Vet. App. 675, 676 (1992).  

IV.  Extraschedular Consideration 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996). Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record. Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required. In the second step of 
the inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  38 C.F.R. 
3.321(b)(1) (related factors include "marked interference 
with employment" and "frequent periods of hospitalization").

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, supra. Although the 
Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a 
case for extraschedular evaluation when the issue either is 
raised by the claimant or is reasonably raised by the 
evidence of record.  Barringer v. Peake, supra.

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.

The Veteran's service-connected residuals of a nasal fracture 
with epistaxis have been manifested as the various symptoms 
described in detail above.  The rating criteria contemplate 
these impairments for this disability.  Referral for 
consideration of an extraschedular rating is not warranted.

There is no medical evidence that the service-connected 
residuals of a fractured nasal bone with epistaxis has 
markedly interfered with the Veteran's employment.  In fact, 
the evidence is to the contrary.  A November 2007 VA ENT 
examination report reflects that the Veteran reported being 
employed full-time as a truck driver and that he had not lost 
any time from work as a result of the above-cited service-
connected disability.  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to an initial disability rating higher than 10 
percent for his service-connected residuals of a fractured 
nasal bone with epistaxis.  As the preponderance of the 
evidence is against his claim, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; (2009).  The appeal is denied.




ORDER

An increased rating for residuals of a fractured nasal bone 
with epistaxis, is denied. 


REMAND

The Veteran argues, through his representative, that his 
service-connected left maxillary sinusitis and headaches are 
more severely disabling than that reflected by the currently 
assigned increased and initial noncompensable ratings, 
primarily due to such symptoms as blood-stained mucus, nasal 
rawness and forehead pain.  As such, he argues that increased 
and initial ratings of 20 percent are warranted for the 
above-cited service-connected disabilities.  (See Veteran's 
Representative written argument to the Board, dated in May 
2010, page (pg.) 2)).  He maintains that the above-cited 
disabilities have increased since VA last examined him in 
November 2007 and that this examination did not accurately 
depict the above-cited subjective symptoms associated with 
these disabilities.  Id.  

While the Board is not required to direct new examinations 
simply because of the passage of time, VA's General Counsel 
has indicated that a new examination is appropriate when the 
record demonstrates or the claimant asserts that the 
disability in question has undergone an increase in severity 
since the time of the last examination.  VAOPGCPREC 11-95 
(April 7, 1995).

In light of the Veteran's assertions that his disabilities 
have increased in severity since the last examination, which 
was approximately three years ago, re-examinations are 
necessary.  38 C.F.R. § 3.327(a)(2009).

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  Schedule the Veteran for an 
examinations by a VA physician with 
appropriate expertise to determine the 
current severity of the service-connected 
left maxillary sinusitis and headaches.  
All necessary test and studies should be 
performed.  The claims file, including 
any newly- obtained evidence, and a copy 
of this remand, must be sent to the 
examiners for review.

The examiner must provide the following 
information:  

a) Whether there is evidence of left 
maxillary sinusitis that is manifested by 
one or two incapacitating episodes a year 
that require prolonged (lasting four to 
six weeks) antibiotic treatment, or, 
three to six non-incapacitating episodes 
per year of sinusitis characterized by 
headaches, pain, and purulent discharge 
or crusting; and  

b) Whether there is evidence of headaches 
with characteristic prostrating attacks 
averaging one in two months over the last 
several months.  

The examiner must provide a rationale for 
the opinion, and indicate that a claims 
file review was conducted.

2.  Review the claims file to ensure that 
all of the foregoing requested 
development has been completed to the 
extent possible. In particular, the 
RO/AMC should review the requested 
examination reports to ensure that they 
are responsive to, and in compliance 
with, the directives of this remand and 
if they are not, the RO/AMC should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

3.  After completion of the above, and 
any additional development of the 
evidence, the RO should review the 
record, to include all additional 
evidence, and readjudicate the increased 
and initial evaluation claims on appeal.

If any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case, and afforded an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this remand is to assist the Veteran with the 
substantive development of the claims for increased and 
initial compensable evaluations for left maxillary sinusitis 
and headaches, respectively.  The Veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the Veteran until further notice.  
The Board takes this opportunity, however, to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
increased and initial evaluation claims.  His cooperation in 
VA's efforts to develop the above-cited increased and initial 
evaluation claims, including reporting for any scheduled VA 
examination, is both critical and appreciated.  The Veteran 
is also advised that failure to report for any scheduled 
examination may result in the denial of that claim.  38 
C.F.R. § 3.655 (2009).

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


